                      Case 2:21-cv-00050-CDB Document 6 Filed 01/13/21 Page 1 of 2

                                         UNITED STATES DISTRICT COURT
                                             DISTRICT OF ARIZONA


                                               Civil Cover Sheet
This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
use only in the District of Arizona.

 The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                            Complaint or Notice of Removal.

                                                                                      United States of America ; Neil
                                                                                      Bosworth , Supervisor Tonto Nat.
                                                                                      Forest; Sonny Perdue , Secretary
 Plaintiff(s): Apache Stronghold                                        Defendant(s):
                                                                                      USDA; Vicki Christensen , Chief of
                                                                                      US Forest Service; Tom Torres ,
                                                                                      Acting Supervisor Tonto Nat. Forest
County of Residence: Pinal                                             County of Residence: Pinal
County Where Claim For Relief Arose: Pinal


Plaintiff's Atty(s):                                                   Defendant's Atty(s):
Clifford I Levenson
Law Office of Clifford Levenson
5119 N 19th Avenue, Suite K
Phoenix, Arizona 85015
6024483905



II. Basis of Jurisdiction:                 2. U.S. Government Defendant

III. Citizenship of Principal
Parties (Diversity Cases Only)
                          Plaintiff:- N/A
                        Defendant:- N/A

IV. Origin :                               1. Original Proceeding

V. Nature of Suit:                         440 Other Civil Rights

VI.Cause of Action:                        42 U.S.C. 2000bb, et seq.Violations of: 5th Amendment Due Process, 1st
                                           Amendment Right to Pet. & Remedy,treaty rights, trust responsibility,
                                           free exercise of religion, RFRA
VII. Requested in Complaint
                   Class Action: No
                 Dollar Demand: TBD
                    Case 2:21-cv-00050-CDB Document 6 Filed 01/13/21 Page 2 of 2
                     Jury Demand: Yes

VIII. This case is not related to another case.

Signature: /s/Clifford Levenson

       Date: 01/13/2021
If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

Revised: 01/2014
